             Case 1:19-cv-02316-RC Document 44 Filed 08/28/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DAVID ALAN CARMICHAEL, et al.,                      :
                                                    :
        Plaintiffs,                                 :       Civil Action No.:       19-2316 (RC)
                                                    :
        v.                                          :       Re Document Nos.:       24, 28
                                                    :
MICHAEL RICHARD POMPEO, in his                      :
Official capacity as Secretary of State, et al.,    :
                                                    :
        Defendants.                                 :

                                               ORDER

  GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO DISMISS; DENYING
   PLAINTIFFS’ PARTIAL MOTION FOR SUMMARY JUDGMENT AND INJUNCTION; DENYING
                     PLAINTIFFS’ ADDITIONAL PENDING MOTIONS

        For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, the Government’s motion to dismiss (ECF No. 24) is GRANTED

with respect to Plaintiffs’ first, third, fourth (with respect to Carmichael), fifth, sixth, eighth, and

ninth causes of action; it is DENIED with respect to Plaintiffs’ second, fourth (with respect to

Lewis and Pakosz), and seventh causes of action. The Government’s motion in the alternative

for summary judgment is DENIED. Plaintiffs’ motion for partial summary judgment and

injunction (ECF No. 28) is DENIED. Plaintiffs’ other pending motions (ECF Nos. 14, 21, 23,

33, 36, 37, 40) are DENIED. It is hereby:

        ORDERED that Plaintiffs may file an amended complaint with respect to their fourth

cause of action within thirty days.

        SO ORDERED.


Dated: August 28, 2020                                                RUDOLPH CONTRERAS
                                                                      United States District Judge
